Case: 10-51175     Document: 00511602143         Page: 1     Date Filed: 09/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 14, 2011
                                     No. 10-51175
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ISMAEL LEONARDO-DOROTEO, also known as Ismael Leonardo,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-2221-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Ismael Leonardo-Doroteo (Leonardo) pleaded guilty to one count of illegal
reentry in violation of 8 U.S.C. § 1326 and was sentenced to a 46-month term of
imprisonment, the lowest sentence in the applicable sentencing guidelines range
of 46 to 57 months. He argues on appeal that his sentence is greater than
necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a).
        When, as here, the district court has imposed a sentence within a properly
calculated guidelines range, the sentence is entitled to a presumption of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51175   Document: 00511602143      Page: 2   Date Filed: 09/14/2011

                                  No. 10-51175

reasonableness. United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
Review is for abuse of discretion. Gall v. United States, 552 U.S. 38, 51-52
(2007).
      We have considered and rejected Leonardo’s argument that the Sentencing
Guidelines overstate the seriousness of his offense by using a prior conviction to
increase both his offense level and his criminal history score. See, e.g., United
States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). His assertion that his
illegal reentry was simply an international trespass is likewise unavailing. See,
e.g., United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006). Leonardo
properly acknowledges that his challenge to his sentence based on the lack of a
“‘fast track’” program in the El Paso Division of the Western District of Texas
is foreclosed by circuit precedent. See United States v. Gomez-Herrera, 523 F.3d
554, 562-64 (5th Cir. 2008). He has not shown that the sentencing court
considered any irrelevant or improper factors or that the court made a “clear
error of judgment” in weighing the § 3553(a) factors. United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009), cert. denied, 130 S. Ct. 1930 (2010).
Accordingly, Leonardo has failed to demonstrate that his sentence is
unreasonable. See Alonzo, 435 F.3d at 554.
      AFFIRMED.




                                        2